Warren E. Burger: Mr. Days, I think you may proceed whenever you are ready.
Days: Mr. Chief Justice and may it please the Court. This case presents the question of whether all voting changes within a state designated under Section 4d of the Voting Rights Act in 1965, must be pre-cleared under Section 5 of the same act. The facts of the case are these. In August 1965, the State of Alabama was declared subject to Section 4 of the Voting Rights Act of 1965. In March 1975, the City of Sheffield, Alabama notified the Attorney General that it was submitting to its electorate, a referendum on the question of whether it should abandon its present three-member commission form of government and return to an old domain or mayor-council form like that which governed Sheffield until 1912. The Attorney General responded within the appropriate 60 day period, that he would not interpose an objection under Section 5 to the holding of the referendum, which by that time had already carried, but stated that any voting changes made in order to implement that referendum approving the return to the mayor-council form would be subject to pre-clearance. The City of Sheffield submission to the Attorney General of these proposed voting changes was completed in May 1976. In essence, Sheffield was prepared to go to a system in which a Mayor and a non-member council would govern. The city would be divided in to four wards. The Mayor and Council President would be elected at-large without any residency requirements. The other eight council members would be elected at-large as well, two from each ward under numbered post and residency requirements. In July 1976, the Attorney General informed the city that he would not interpose an objection to the at-large system for electing the Mayor and Council President, but would object under Section 5 to the arrangance for electing the eight council members. Thereafter no declaratory judgment was sought by the City of Sheffield before a Three-Judge Court here in the District of Columbia as provided by the Act. In August 1976, this action was commenced by the United States to enjoin election scheduled by the City of Sheffield pursuant to an arrangement for electing the eight council members to which the Attorney General had objected. A temporary restraining order was denied by a single judge court, and the election was held in December 1976, a Three-Judge Court dismissed the government's complaint on the grounds that the City of Sheffield was not a political subdivision as defined by the Act, because it did not conduct registration for voting. Therefore, the court held that was not subject to the pre-clearance requirements of Section 5. It held additionally one member dissenting that even if the City of Sheffield were a political subdivision under the Act, the Attorney General await his right to object to specific elements of the mayor-council form of government, once he indicated he had no objection to the holding of the referendum itself. The Three -judge court was clearly correct in finding the City of Sheffield was not a political subdivision as defined by the Act.
Warren E. Burger: When the Attorney General responds to the Section 5, at the request from Mr. Drew(ph) , does he ordinarily, categorically affirm or disapprove or approve or does he --
Days: He doesn't.
Warren E. Burger: Or does he sometimes say there are just no objections.
Days: In some cases he says there are just no objections, in other cases request is made for additional information, in other cases, we indicate acting on behalf of the Attorney General that there is not adequate information upon which the Attorney General can exercise his responsibilities under the Voting Rights Act. In this particular case having to do with the holding of a referendum, it is not unusual for the Attorney General to permit the city to go ahead with the referendum reserving the right to see exactly what the impact of that referendum would be on voting rights, if in fact the referendum is carried. We respectfully submit that three-judge court erred however in concluding based upon its determination that Sheffield was not a political subdivision alone that the city was not required to submit voting changes under Section 5 for pre-clearance. Such a reading finds a little support in the language of the statute itself, in its original Legislative History, in decisions of this court, in the administrative practice of the Attorney General and in the circumstances surrounding the extension of '65 Act twice in 1970 and in 1975. The language of the statute properly read, speaks in terms of geography, geographic factors, not functional terms. Section 4b indicates that the substantive provisions of the act shall apply in any state which satisfies the provisions of 4b, namely that it maintain a test or device on a date specified in the act and secondly that less than 50 percent of its voting age population was registered or voted on the date specified in the Act. Once that is established then, 4a requires that no citizen shall be denied the right to vote in any federal, state or local election because of its failure to comply with any test or device in that state. The preposition 'in' is used in Sections 4a and 4b should reasonably be read to mean within the geographic confines of, in the absence of any evidence to the contrary. Reference to local as well as federal and state elections reflects the reach of the Acts, provisions to all public elections held within a state, not just those conducted under direct state supervision. Moreover the language of Section 4a which describes how a state is covered under the terms of 4b may terminate such coverage requires the state to show that for an expressed period of time no denials or abridgments of the right to vote on account of race or color through the use of such tests or devices have occurred anywhere in its territory. The word 'territory' is not defined in the Act but it is commonly regarded as a geographic and not a functional term. Where a state meets the first requirement of Section 4b namely, it maintained a tested device but does not satisfy the second, the entire state may not be subject to the provisions of 4a. Under such circumstances the Act reveals that a political subdivision of that state may be covered, however, as a separate unit. The use of this disjunctive phrase in any state or in any political subdivision of a state in 4b dictates such a reading. It is at this point that the definition of this separate unit, the political subdivision become pertinent. For only one in which less than 50 percent of the voting age population has registered or voted on the specified date can be designated. Section 14(c)(2) defines the political subdivision as any County or Parish except that where registration for voting is not conduced under the supervision of a County or Parish. The term shall include any other subdivision of the state which conducts registration for voting. Thus, a County or Parish or any other entity that supervises the conducting of elections which does not meet the less that 50 percent of the voting age population provision cannot qualify as a political subdivision for purposes of the Act.
Byron R. White: You concede, I take it, Mr. Days that Sheffield, Alabama does not fall under that statutory definition of political subdivision.
Days: We do concede, it is not a political subdivision under the Act. But we submit that the term political subdivision has no operative significance under the Act unless it is tied to the percentage triggering mechanism of 4b. As this Court has recognized, Congress intended through the enactment of the Voting Rights Act to rid the country of racial discrimination in voting. The Act itself was designed not only to end discriminatory practices which Congress had found, denied or abridged the right of citizens to vote on account of race or color but also to reach new practices in the future that might have similar purpose or effect. Congress was urged about the Department of Justice to enact the 1965 Legislation because it had concluded that powers given to it under earlier statues to enforce the Fifteenth Amendment on a case by case basis had proven ineffective. This ineffectiveness had stemmed largely from the persistent creation of new stratagems to perpetuate racial discrimination in voting as soon as present tactics were outlawed. In response, Congress marshaled an array of potent weapons against this evil with authority and the Attorney General to employ them effectively. There is nothing in the Legislative History of the 1965 Act to support the view that when a state was brought within its provisions, Congress intended to include certain types of voting changes within that state from pre-clearance while excluding others. The reach was clearly designed to be geographic and to affect actions of the state. State being defined traditionally under the Fourteenth and Fifteenth Amendments to include any instrument of the states such as cities or other governmental bodies. The Legislative History of the Act also makes clear that the term political subdivision was defined in 14(c)(2) for very practical reasons. In those situations where an entire state was not covered under 4b the only smaller geographic area for which the Director of Census could make a determination under the formulation of 4(b)(2) as to the percentage of voting age population that was registered in voting in the 1965 Presidential Election was the County or Parish. Although, Congress has never explicitly addressed the issue presented in this appeal, Congress extended the Voting Rights Act in 1970 and 1975 under circumstances that justify the conclusion that it understood the pre-clearance provisions of Section 5 of the Act to apply to all voting changes occurring within a state or political subdivision designated under Section 4b. At first, Congress was aware of the fact that the Attorney General, the federal official, charged with responsibility for administering the Act had consistently interpreted it to require pre-clearance of all coting changes within covered states of political subdivisions irrespective of whether the submitting authority supervised the conduct of registration for voting. During consideration of the 1970 extension the failure of the city if Anniston, Alabama in 1968 to obtain pre-clearance of a change in its electoral system was brought to the attention of Congress as an example of why extension of the Act was required. Anniston, like Sheffield, does not conduct registration for voting.
William H. Rehnquist: Is it clear, Mr. Days, form that colloque that the part of the Legislative History you are relying on that Congress focused on whether or not the particular subdivision conducted registration for voting.
Days: It is not clear that Congress focused on that particular issue to determine whether the reach was going to be down below the County or Parish level but we think that the environment does indicate that Congress understood what the reach would be. There is nothing in the Legislative History that specifically indicates that Congress was concerned with the city or school board level of elections. In 1975, my predecessor J. Stanley Prodinger(ph) testifying in favor or further extension of the Voting Rights Act informed Congress that Section 5 objections had been lodged against the cities of Birmingham, Talladega, Mobile, and Alabama between 1970 and 1973 as well as against cities and a number of other states. Between August 6, 1965 and May 1, 1977 the Attorney General has received more than 8,000 proposed changes by non-voter registering political units within --
Byron R. White: Mr. Days what do you -- what is a local subdivision which is not a political subdivision as defined by the Act. It isn't the political subdivision but is it the state? Well, Section 5 says that whenever a state or a political subdivision makes a change it is supposed to submit --
Days: Yes.
Byron R. White: Now, if it is neither one of those well why is it required to submit or how does it even get to the Attorney General?
Days: Well, the interpretation that we urge upon the Court is that once a state is covered then all political units --
Warren E. Burger: I know --
Byron R. White: -- once covered --
Byron R. White: I know it could be that it is covered for the purposes of earlier -- because of Section 4, but it might not -- there might be a clearance procedure there going to court. But in this Section 5 it says that whenever a state of political subdivision makes a change --
Days: Well I think it says that --
Byron R. White: Well, you do not say the subdivision as a state do you?
Days: I do not but the interpretation --
Byron R. White: Well, what do you ? How does Section 5 apply to non-political subdivision, unless it is the state.
Days: Well, I think that the interpretation of the term state as reaching to all governmental units that are creatures of the state is how that should be interpreted. We are not particularly concerned whether a city actually does the submitting, but the state actually --
Byron R. White: Well, for purposes of Section 5 then the political subdivision is just irrelevant I think.
Days: If a state is --
Byron R. White: If a state has been covered.
Days: That is exactly a correct term.
Warren E. Burger: Then what meaning does language of political subdivision have then Mr. Days?
Days: I think its meaning is tied to the triggering mechanism under 4(b)(2). In other words, the act is not designed to cover every political subdivision, it covers only political subdivisions within those states that had testing devices, and which meet the 50 percent or below 50 percent triggering mechanism. One cannot understand the use of the phrase political subdivision, in 4a for example, merely by looking at 14(c)(2), one has to look to 4(b)(2) and that triggering mechanism to understand what it means. If one were to look at 14(c)(2) alone, and then look at 4a, the conclusion that one would have to reach is that any County or Parish that conducted registration would be covered by the Act, even though it did not meet the below 50 percent triggering mechanism. In other words 14(c)(2) is defined in part by the triggering mechanism of 4(b)(2).
William H. Rehnquist: I take it a political subdivision can be covered even of the state in which it exists, it is not.
Days: That is correct. The three-judge court itself recognized that once a state was covered every political subdivision within the state would be covered as well. Of course, under those circumstances, Counties within the State of Alabama, would not be specifically designated. They would come in along with the state designation. It makes little sense we submit, to suggest that subdivisions below the County or Parish would not also be brought in under that logic. I might say that over 700 of such changes submitted to the Attorney General from Alabama, under Section 5 have come from non registering units within that state such as cities. The second thing that Congress was aware of was the fact that this court had construed section 5 to reach voting changes in covered states, a political subdivision that altered the election law in even a minor way. Even where such changes did not relate directly to the registration process itself. This court's decisions in Allen were specifically mentioned in the testimony in Legislative History of the 1970 extension, and the Perkin's decision was much discussed during proceedings leading after the 1975 extension, particularly as it related to ending voting discrimination in Texas city. Moreover Congress was aware that the Attorney General had adopted a reading of Section 5 consistent with this court's rulings in Allen and Perkins to reach changes involving redistricting, annexations, relocation of polling places and of election laws relating to numbered posts, staggered terms and candidate filing fees, at the state county and city level. We respectfully submit that the fact as I have described demonstrate that the interpretation given Section 5 by the three-judge court exempting certain voting changes within states designated under Section 4b from pre-clearance requirements, depending on whether they supervise the conducting of registration for voting is erroneous, and should be reversed. Over half of the submissions to the Attorney General since 1965 have been from non registering governmental units. The intent of Congress to subject to Section 5 pre-clearance voting changes of governmental units that did not conduct registrations, most clearly seen in the Legislative History of the 1975 extension. For there, the major focus of the testimony and debate over extending coverage to the state of Texas, was that it would serve to check changes, to at-large majority runoff systems by cities and school boards, governmental entities that do not conduct registration in the State of Texas. If the court below is correct, then Congress which enacted the Voting Rights Act in 1965 and extended it twice, thinking that its provisions would eradicate the insidious and pervasive evil of discrimination in voting, divide the solution that missed the mark by half. Your Honor, at this time I would like to reserve additional time for rebuttal.
Warren E. Burger: Very well Mr Days. Mr. McAlister.
Vincent McAlister: Mr. Chief Justice, may it please the Court. I speak tonight for the dignity of men and the destiny of democracy. I urge every member of both parties, Americans of all religions and all colors from every section of the country to join me in that cause. At times history and fate meet at a single time in a single place, to shape a turning point in the man's unending search for freedom. So it was at Lexington and Concord, so it was a Century ago at Appomattox, so it was last week at Selma, Alabama. From that lofty and noble beginning by President Johnson in March of 1965, the Voting Rights Act was presented to a joint session of Congress. Today twelve-and-a-half years later, I appear before you representing the City of Sheffield, Alabama in a suit which we think is out of the shadows and perversion of that great Act. Sheffield Alabama is a city of 13,000 people relocated in North-West Alabama. About 20 miles, equal distant from Mississippi and Tennessee. We are on the banks of the Tennessee river, 40 miles upstream from shallow landing. A part of the muscle shows and Tennessee valley authority area. Our town began in 1885 with a mayor-council form of government, which we retained until 1912, when we changed to a commission form of government. The commission formed remained in force from 1912 until 1975, when as a result of a special referendum, the citizens elected to revert back to the mayor-council form. The laws of the State of Alabama governed the creation, organization and function of cities in the state. The law requires that in Cities of Sheffield's population that cities holding a mayor-council form of government that the councilmen be elected at-large and reside within the wards established. The change in the form of government in Sheffield in 1975 was precipitated by voter apathy in the commission form, a desire to have a full time Mayor and the hope for more citizen involvement in local government. In March of 1975, prior to the referendum, the Mayor of the City of Sheffield wrote the Attorney General advising of the proposed referendum, and the Attorney General replied that he did not interpose any objection to the referendum. Let me stop at this point to emphasize that under Alabama law, once you elect through a referendum and the citizens vote in the referendum to change the form of government. That sets in motion a chain of events that cannot be stopped by the will or choice of any elected officials in the city. The city must then prepare for the change from the commission to the mayor-council that involves qualifications of candidates, setting of election dates, establishing of the wards.
Potter Stewart: At the time you wrote to the Attorney General, you certainly must have thought that Sheffield was covered.
Vincent McAlister: Well, the Mayor wrote that letter.
Potter Stewart: Well, he thought Sheffield --
Vincent McAlister: Well, he thought that possibly it was covered.
Potter Stewart: Was there any doubt expressed in his communication?
Vincent McAlister: In his communication, he expressed, he said, ?I don't think that we are covered. I don't know, I am just writing you out of an abundance of precaution in essence?. And we say that at particular point, if the Attorney General had an objection, he knew what the laws of Alabama were as well as we did and he knew that once the citizens voted to have a mayor-council form, that we were bound under state law to have our election at-large. In other words, the candidates were to run at-large, that's what the Alabama law requires.
Potter Stewart: Now you are directing your argument now to the second issue.
Vincent McAlister: Yes Sir, I am.
Potter Stewart: Which we do not reach, if you are right on the first issue.
Vincent McAlister: That is correct. So we think that at that point if he had an objection to what we were doing, the time to object should have been right then. But to wait over a year later and come in and say, we approve everything else you have done but we do not approve of your electing your candidates at-large. We think that would ridicule us. Let us object to that at the beginning, if that is what you are objecting to.
Speaker: May I come back to the point you made?
Vincent McAlister: Yes Sir.
Speaker: Did Alabama law require that elections in Sheffield be at-large or once the vote was favorable in the referendum?
Vincent McAlister: Yes Sir.
Speaker: No option whatever at the local level.
Vincent McAlister: No Sir. Further the Attorney General seeks to young polls what we think is his will on the City of Sheffield through the force and power of the Federal government without any basis of law. There is a dangerous equation in this case to the way the Attorney General thinks with the law. At the risk of being elementary, I would remind the Attorney General that it was out of that same Lexington and Concord, that President Johnson referred to in 1965, that produced these words. In the government of the Common Wealth of Massachusetts, the Legislative Executive and judicial power shall be placed in separate departments. "To the end that it might be a government of laws and not of men.? The Voting Rights Act does not apply to Sheffield. It does not require any strange semantics or legal gymnastics to make it apply. The Act applies only to a state or a political subdivision that denies or abridges the right of a citizen to vote on the account of race or color. A political subdivision is defined in the Act, and everybody admits that Sheffield does not fall within that definition.
Thurgood Marshall: The city of Anniston probably met that.
Vincent McAlister: No, Sir.
Thurgood Marshall: Has any city in Alabama.
Vincent McAlister: No city in Alabama registers voters.
Thurgood Marshall: All I am saying is as the Attorney General said that.
Vincent McAlister: I talked to the Solicitor General just as that.
Thurgood Marshall: That all of the cities are exempt from the Act.
Vincent McAlister: He said that no city in Alabama registers voters and is not a political subdivision within the definition of the Act.
Thurgood Marshall: But did he say Anniston was included under the Act?
Vincent McAlister: I do not think so that is the issue.
Potter Stewart: Well, he says that Sheffield is too. Annistion, Sheffield all of them are.
Vincent McAlister: His position is that every political unit in a state is within the Act.
Speaker: But they state in the State of Alabama.
Vincent McAlister: Yes Sir. Wish he does not state what a political unit is either.
William H. Rehnquist: Well, he says that in effect once a state is covered you look to the nature of the change rather than to the type of political unit its making.
Vincent McAlister: But what kind of change.
William H. Rehnquist: All kinds of change, I suppose that has been decided in the previous cases in this court.
Vincent McAlister: I mean what kind of political unit? In other words, in a state or in a local, community, you might have that in agricultural stabilization committee or a water drainage district. In our area we have a water district that might take in two or three square miles or 20 square miles. I will point out kind of a ridiculous example, in my brief, how about a school election at a University, the university of Alabama. Is that a political unit. We do not know.
Thurgood Marshall: The University levied taxes.
Vincent McAlister: The University of Alabama, No Sir.
Thurgood Marshall: Well, then it is not a political subdivision. Would you agree?
Vincent McAlister: No Sir, I do not know what is the definition?
Potter Stewart: The commission wants that ? the statute tells us what a political subdivision is?
Vincent McAlister: That's exactly right.
Potter Stewart: So we do not have to wander under your submission.
Vincent McAlister: Yes Sir. We say that the Act does not purport to apply to a city that does not register voters. And again we point out that the aim of the 1965 Act, was to register voters. And again referring to President Johnson's speech, he says, ?If the Bill will provide for citizens to be registered by officials of the United States government, if the state officials refuse to register them?. The Bill was introduced in the Congress in 1965, the following date, if we recall that President Johnson made his speech. Mr. Katzenbach, the then Attorney General appeared before the Congress and explained the Voting Rights Act to the committee that was handling the Bill. He testified it linked, and I have quoted in my brief from his testimony, before that committee. Mr. Katzenbach had no doubt in his mind how voter registration was conducted in the State of Alabama. He stated that he knew how it was conducted in the State of Alabama. We state this to the court, how can a piece of legislation like the Voting Rights Act that was aimed at a particular state, Alabama, aimed by the President of United States that triggered his speech, Selma, Alabama, aimed by the Attorney General of the United States, Mr. Katzenbach said, he knew how voters were registered in Alabama. And aimed by the Congress, why do we at this point, have to end up according to the argument of the Solicitor General, look in to some type of ambiguity in the Act to come forth with the way the Attorney General has construed the Act, and the subsequent re-enactments of the Act by the Congress, it just does not make sense to us, that an Act aimed at theory may protect a wrong, could end up to be so ambiguous. We say its not ambiguous, we say its clear, we say that the construction that the Attorney General seeks to place on the Act is clearly erroneous. The only justification for his argument and he makes it in the brief, is that we need uniformity in the application of this Act. Also, he says that the case by case process of solving voter problems is inefficient. We would answer that this way. Oliver Flint(ph), the Black Councilmen is Alabama, Sheffield, that was elected in this at-large election, he does not appreciate the uniformity argument at all. And he would prefer the case by case method because he would be assured under that method of retaining his seat on the council. Also we state that the argument of the Attorney General fails completely under scrutiny. Section 4 of the Act upon which Section 5 depends deals exclusively with states and political subdivisions that use discriminatory tests or devices to deny persons the right to vote You must be a voter registering state or political subdivision to have a test or device.
Potter Stewart: Well, the state is covered whether or not it does carry on registering function. The state is simply covered, it is covered isn't it? There is not test for whether or not it registers voters, isn't it?
Vincent McAlister: Well it says in 4 that the triggering feature in 4 is a state or political subdivision that has test or device. Ordinarily, the state legislature would have provided for the so called test or devices that were struck down.
Potter Stewart: So a state that had a test or devices is covered.
Vincent McAlister: Yes Sir.
Potter Stewart: And a political subdivision is that has a test or device is covered and a state everybody presumably know what a state is and this case involves a issue what is a political subdivision?
Vincent McAlister: Yes Sir. We also state that under the Act, I mean, using our logic it is completely sensible to apply it that way under Section 5 of the Act that you recall, there is a procedure for declaratory judgment in the District Court of Washington D.C, by a state or a political subdivision and I think, we could go into the District Court of Washington D.C and get dismissed because we are not a political subdivision and we can not get that declaratory judgment.
Potter Stewart: Attorney General would file a motion to dismiss, and it is a --
Vincent McAlister: The court might own its own motion. Further, our third point about the argument of the Attorney General is we think it leads to absurd applications and I mentioned that before, he says political units and we say to apply this Act or seek to apply to school elections and water districts, drainage districts, agricultural committees and others is a perversion of a good Act. In conclusion, we say that the City of Sheffield is not covered by the Voting Rights Act and that the opinion of the District Court should be affirmed. Thank You, sir.
Warren E. Burger: Thank You Mr. McAlister. Do you have an;anything further Mr Days?
Days: Yes Mr. Chief Justice. Just a few comments. Counsel was asked whether Sheffield doubted its coverage under Section 5. I believe Page 14 of the Appendix, which contains March 20th letter indicates that Sheffield did not consider itself excluded from Section 5 coverage, there was merely some question about whether that specific change was subject to Section 5. Page 14 of the Appendix. The first time, a specific issue raised here was presented to the court, was in the post trial brief of the City of Sheffield.
William H. Rehnquist: How about the second paragraph of that letter on Page 14, General Days, where it says, of the Appendix, it is doubtful that this proposition is to change the forms of Municipal government is covered by the 1965 Voting Rights Act. Don't you think there is some intimation in that language of the position now taken by the appellee here.
Days: Well, I would concede that there is some intimation but I think that read more exactly, it refers to not whether the city itself is covered but whether this particular change is coveted under Section 5 and requires pre-clearance.
William H. Rehnquist: That is what it says.
Days: Now, in so far as the force of Alabama law is concerned, once a referendum of this kind takes place, I submit that the record reflects that there was a great deal of confusion as to exactly how Alabama law would come in to play in this case. The city itself said, it was returning to the form of government in existence in 1912, an opinion of the Attorney General of Alabama in 1968 seemed to indicate that a return to that form would require election by districts and not at-large. The Attorney General's opinion is in the Appendix at Page 54 and therefore there was some we submit, reasonable doubt as to how the Alabama law would apply whether the law enforcing 1976 would have any forcing effect at all. In so far is how far down Section 5 provisions reach, we think that there is some guidance on the counsel's example of University of Alabama elections. First of all, this court has spoken in such cases as Terry v. Adams about elections at which public issues are decided but that's what the Fifteenth Amendment is designed to reach. Secondly on Page 26th of our brief, we quote a statement by Attorney General Katzenbach in which he responds to a question, would it cover an election for a school board and he responded, yes it would Mr. Chairman. Every election in which registered electors are permitted to vote would be covered by this Bill and finally the act itself in Section 14(b)(1) provides some guidance as to its reach, because it talks about elections such as primary, special or general elections and talks about candidates for public or party office and propositions for which votes are received in a election. We submit that all these definitions give a fairly clear sense of the scope of the Section 5, in so far as elections are concerned. Thank you very much.
Warren E. Burger: Thank you gentleman. The case is submitted.